Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on Form S-3 of our report dated February 28, 2012, relating to the consolidated financial statements and financial statement schedule of Wisconsin Public Service Corporation and subsidiary appearing in the Annual Report on Form 10-K of Wisconsin Public Service Corporation for the year ended December 31, 2011, and to the reference to us under the heading "Experts" in the Prospectus, which is part of this Registration Statement. /s/ Deloitte & Touche LLP Milwaukee, Wisconsin July 2, 2012
